PER CURIAM:
El 22 de diciembre de 1982 expedimos la siguiente resolución:
Atendido el memorando del señor Director de Inspección de Notarías de 6 de diciembre de 1982, en que informa nume-rosas deficiencias de los protocolos notariales del Lie. José H. Martí Fajardo correspondientes a los años 1981 y 1982, quien fuera suspendido del ejercicio del notariado por resolución de 7 de octubre de 1982, se concede a dicho abogado un plazo de 30 días a partir de la fecha en que fuere notificado con copia de esta resolución para que corrija todas dichas deficiencias y así lo acredite debidamente ante el Director de Inspección de Notarías y muestre causa a su vez ante este Tribunal por la cual no deban aplicársele sanciones disciplinarias, inclu-yendo, de ser ello procedente, su separación del ejercicio de la abogacía.
Ha transcurrido el plazo concedido sin que el abogado Lie. José H. Martí Fajardo haya respondido a lo que allí se le requiriera ni haya ofrecido excusas para ello. Dicha reso-lución le fue debidamente notificada el 24 de diciembre de 1982.
En virtud de lo expuesto por la Regla 13(d)(4) de nuestro Reglamento, se le suspende provisionalmente del ejercicio de la abogacía. El Tribunal considerará reinstalarlo una vez *761así lo solicite y acredite debidamente haber cumplido con lo que se le requiriera en la mencionada resolución, ello sin perjuicio de las sanciones disciplinarias que fueren proce-dentes según se advierte en dicha resolución. Véase- In re Díaz García, 104 D.P.R. 171 (1975).
El Juez Presidente Señor Trías Monge no intervino.